Title: From Alexander Hamilton to ———, [6 April 1789]
From: Hamilton, Alexander
To: 



[New York, April 6, 1789]
Sir

The Committee appointed to promote the election of Judge Yates as Governor have requested Mr. John Jackson a Merchant of this City to proceed into your County for the purpose of making such communications to the inhabitants of it as may be necessary to inform them of the reasons which influence this City & County in desiring a change in the person of the Chief Magistrate.
From the opinion we entertain of your independence patriotism and influence we have advised Mr. Jackson to apply to you for your assistance in forwarding the object of his mission. This we flatter ourselves you will be disposed to afford.
I am Sir   Yr Obed & hum ser   By order of the Committee
